Citation Nr: 0938616	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  08-37 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for chondromalacia of the 
patella of the right knee (claimed as jumper's knee), to 
include as secondary to service-connected back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to June 1992 
and from May 1994 to February 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was received in March 2008, a statement of the 
case was issued in November 2008, and a substantive appeal 
was received in December 2008.  

The Veteran testified at a hearing before the Board in July 
2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran stated in the December 2008 substantive appeal 
that his service-connected back disability aggravated his 
right knee disability.  Disability which is proximately due 
to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310.  The Board 
also notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  Such matters involve medical questions and must be 
addressed by medical personnel.  Under the circumstances, the 
Board believes that a VA examination with opinion is 
necessary to comply with 38 C.F.R. § 3.159(c)(4).  



Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature and etiology of any current 
right knee disability.  The claims folder 
must be made available to the examiner(s) 
for review.  Based on the examination 
findings and review of the record, the 
examiner(s) should offer opinions as to 
whether it is at least as likely as not 
(a 50 percent or greater probability) 
that a right knee disability, if 
diagnosed, was caused or aggravated 
(permanently worsened) by the Veteran's 
service-connected back disability.  

2.  After completion of the foregoing, 
readjudicate the claim of entitlement to 
service connection for a right knee 
disability, to include as secondary to 
service-connected back disability.  If 
the benefit sought on appeal remains 
denied, the Veteran and his service 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




